ICJ_150_CertainActivitiesBorderArea_CRI_NIC_2018-02-02_JUD_01_CO_03_FR.txt.                                OPINION INDIVIDUELLE DE M. LE JUGE BHANDARI

[Traduction]

      Relation entre indemnisation et restitution dans la présente affaire  Indemnisation
désignée par le Costa Rica comme étant la méthode de réparation appropriée en
l’espèce  Insuffisance des éléments de preuve soumis par les Parties concernant la quantification
des dommages causés à l’environnement  Nécessité de quantifier les dommages sur la base de
considérations d’équité  Pertinence de l’approche fondée sur le principe de
précaution  Octroi de dommages-intérêts punitifs ou exemplaires justifié lorsqu’un Etat a causé
un préjudice grave à l’environnement  Protection de l’environnement devant être inscrite comme
une obligation cardinale dans le droit international du XXIe siècle.


       1. Je souscris au raisonnement de la Cour sur l’indemnisation due au Costa Rica à raison des
activités illicites du Nicaragua. Je souhaite cependant ajouter à l’arrêt quelques observations
concernant le calcul du montant de l’indemnité sur la base de considérations d’équité, la pertinence
de l’approche fondée sur le principe de précaution et les dommages-intérêts punitifs en droit
international.


                           A. Restitution et indemnisation dans la présente affaire

       2. Il est établi que la restitution est la méthode privilégiée de réparation en droit international.
Toutefois, dans le contexte de la présente espèce, la méthode appropriée de réparation était
l’indemnisation. La Cour a confirmé que «l’indemnisation pouvait constituer une forme appropriée
de réparation, en particulier dans les cas où la restitution était matériellement impossible ou
emportait une charge trop lourde» (par. 31), une déclaration qu’elle a étayée en renvoyant à son
arrêt de 2010 en l’affaire relative à des Usines de pâte à papier sur le fleuve Uruguay (Argentine
c. Uruguay)1. Elle n’a pas précisé davantage sa pensée sur ce point.


       3. L’article 35 du projet d’articles de la Commission du droit international (ci-après la
«CDI») sur la responsabilité de l’Etat pour fait internationalement illicite de 2001 (ci-après le
«projet d’articles sur la responsabilité de l’Etat») prévoit que «[l]’Etat responsable du fait
internationalement illicite a l’obligation de procéder à la restitution consistant dans le
rétablissement de la situation qui existait avant que le fait illicite ne soit commis»2 soit, en d’autres
termes, dans le rétablissement du statu quo ante. Cette obligation de réparer par voie de restitution
souffre cependant deux exceptions : premièrement, la restitution ne doit pas être «matériellement
impossible»3 et, deuxièmement, elle ne doit pas «impose[r]… une charge hors de toute proportion
avec l’avantage qui dériverait d[’elle] plutôt que de l’indemnisation». Aux termes de l’article 36
dudit projet, «[l]’Etat responsable du fait internationalement illicite est tenu d’indemniser le
dommage causé par ce fait dans la mesure où ce dommage n’est pas réparé par la restitution»4 (les
italiques sont de moi). Il ressort clairement du texte de l’article 36 que l’indemnisation ne constitue
une méthode de réparation disponible que dans la mesure où le dommage n’est pas réparé par la
restitution. Cette hiérarchie entre restitution et indemnisation se trouve confirmée dans le


       1
            Usines de pâte à papier sur le fleuve Uruguay (Argentine c. Uruguay), arrêt, C.I.J. Recueil 2010 (I), p. 103-104,
par. 273.
       2
        Projet d’articles sur la responsabilité de l’Etat pour fait internationalement illicite et commentaires y relatifs,
Annuaire de la Commission du droit international, 2001, vol. II, deuxième partie, p. 256.
       3
            Ibid.
       4
            Ibid.

                                                           -2-

commentaire de la CDI concernant l’article 36, où il est indiqué que la première a «primauté sur le
plan des principes juridiques»5 mais qu’elle «peut être partiellement ou entièrement exclue, soit sur
la base des exceptions énoncées à l’article 35, soit parce que l’Etat lésé préfère obtenir réparation
sous la forme d’une indemnisation, soit encore pour d’autres raisons»6. Dans de précédentes
décisions, la Cour a elle aussi confirmé la primauté de la restitution sur l’indemnisation7.


      4. En l’espèce, il existait deux raisons pour lesquelles l’indemnisation, bien qu’elle ne soit
pas la méthode de réparation privilégiée sur le plan des principes juridiques, était la forme que
devait prendre la réparation due par le Nicaragua.


       5. Premièrement, la présente affaire faisait entrer en jeu l’une des exceptions à la restitution
énoncées à l’article 35 du projet d’articles sur la responsabilité de l’Etat, étant donné que la
restitution était en l’occurrence «matériellement impossible». La Cour était priée de prescrire une
indemnisation à raison de dommages causés à l’environnement, auxquels il ne pouvait
vraisemblablement pas être remédié par voie de restitution. Au paragraphe 55 de son arrêt, elle a
relevé que le Costa Rica avait demandé à être indemnisé pour six catégories de biens et services
perdus en conséquence des actes du Nicaragua, lesquelles concernaient : «le bois sur pied, d’autres
matières premières (fibres et énergie) ; la régulation des gaz et de la qualité de l’air ; l’atténuation
des risques naturels ; la formation du sol et la lutte contre l’érosion ; et la biodiversité, du point de
vue de l’habitat et du renouvellement des populations». Il était manifestement impossible au
Nicaragua de rétablir le statu quo ante (à savoir la situation qui existait avant ses activités illicites
dans la zone concernée). Même à supposer qu’il soit possible de faire repousser une forêt dont le
bois serait récolté, ce qui aboutirait à une sorte de restitutio in integrum, il semblerait extrêmement
difficile pour le Nicaragua de rétablir la situation qui existait avant qu’il ne mène ses activités dans
la zone s’agissant de la qualité de l’air, de l’érosion du sol et de la perte de biodiversité.


       6. Deuxièmement, un Etat lésé peut en principe choisir la méthode de réparation qu’il
privilégie pour que l’Etat responsable remédie aux dommages causés. Selon le commentaire de la
CDI relatif à son projet d’articles sur la responsabilité de l’Etat, la «réalisation de chacune des
formes de réparation … peut … être affectée par le choix que l’Etat lésé peut valablement effectuer
entre différentes formes de réparation»8, car «dans la plupart des cas, l’Etat lésé est habilité à opter
pour une indemnisation plutôt que pour une restitution»9. La CDI fait référence dans son
commentaire à l’article 43 du projet d’articles, selon lequel un Etat lésé qui invoque la
responsabilité d’un autre Etat peut préciser dans sa demande «b) [l]a forme que devrait prendre la
réparation»10. Si, dans sa requête introductive d’instance du 18 novembre 2010, le Costa Rica n’a
pas exprimé de préférence pour l’indemnisation, ayant simplement prié la Cour de «déterminer les
réparations dues par le Nicaragua»11, il a toutefois clairement demandé par la suite à obtenir une
indemnisation, et non une restitution, de la part du Nicaragua. Dans son mémoire du 5 décembre

       5
        Projet d’articles sur la responsabilité de l’Etat pour fait internationalement illicite et commentaires y relatifs,
Annuaire de la Commission du droit international, 2001, vol. II, deuxième partie, p. 263, par. 3.
       6
           Ibid.
       7
           Usines de pâte à papier sur le fleuve Uruguay (Argentine c. Uruguay), arrêt, C.I.J. Recueil 2010 (I), p. 103-104,
par. 273 ; Conséquences juridiques de l’édification d’un mur dans le territoire palestinien occupé, avis consultatif du
9 juillet 2004, C.I.J. Recueil 2004 (I), p. 198, par. 153. Voir également Usine de Chorzów, fond, arrêt no 13, 1928,
C.P.J.I. série A no 17, p. 47.
       8
         Projet d’articles sur la responsabilité de l’Etat pour fait internationalement illicite et commentaires y relatifs,
Annuaire de la Commission du droit international, 2001, vol. II, deuxième partie, p. 254-255, par. 4.
       9
           Ibid.
       10
            Ibid., p. 324.
       11
            Requête introductive d’instance (18 novembre 2010), par. 42.

                                                             -3-

2011, il a ainsi déclaré qu’il «demand[ait] à être indemnisé par le Nicaragua pour tous les
dommages causés par les faits illicites qui [avaient] été commis ou risqu[aient] encore de l’être»12.
Dans les conclusions finales dont il a donné lecture à l’issue de la procédure orale sur le fond, le
28 avril 2015, le Costa Rica a de nouveau prié la Cour de prescrire au Nicaragua «d’apporter
réparation, par voie d’indemnisation, à raison des dommages matériels …, à savoir, mais non
exclusivement … les dommages découlant de la construction des caños artificiels et de la
destruction des arbres et de la végétation sur le «territoire litigieux»»13.


      7. Pour ces motifs, la restitution, bien qu’elle soit la méthode de réparation privilégiée sur le
plan des principes juridiques, n’était pas la plus appropriée compte tenu des circonstances de la
présente espèce. C’était l’indemnisation qui était la méthode appropriée, et qui trouvait à
s’appliquer au premier chef sur le plan juridique, pour remédier aux dommages subis par le
Costa Rica.


             B. Calcul du montant de l’indemnisation sur la base de considérations d’équité

       8. Au paragraphe 72 de l’arrêt, la Cour a exposé sa méthode en trois étapes pour calculer le
montant de l’indemnisation due à un Etat lésé. Selon cette méthode, énoncée en l’affaire Diallo, la
Cour doit établir i) l’existence d’un préjudice ; ii) l’existence d’un «lien de causalité suffisamment
direct et certain» entre les activités illicites de l’Etat responsable et le préjudice subi par l’Etat lésé
(causalité) ; et iii) le montant dû à titre d’indemnisation14.


       9. La Cour a constaté le préjudice subi par le Costa Rica dans son arrêt du
16 décembre 201515. En concluant, dans ledit arrêt, que le Nicaragua avait manqué aux obligations
internationales lui incombant envers le Costa Rica, la Cour a également conclu de manière
implicite qu’il existait un «lien de causalité suffisamment direct et certain» entre les activités
nicaraguayennes et le préjudice subi par le Costa Rica. En conséquence, la Cour a déclaré dans son
arrêt que le Nicaragua était tenu d’indemniser le Costa Rica16.


      10. En ce qui concerne l’évaluation, il me semble que la Cour n’a pas donné, dans les motifs
de son arrêt, d’explications suffisantes quant au montant de l’indemnité allouée au Costa Rica à
raison des dommages causés à l’environnement. Aux paragraphes 76 et 77, elle s’est dite d’avis
que les éléments de preuve produits par les deux Parties n’étayaient pas les évaluations proposées
dans leurs écritures respectives. Dans son commentaire de l’article 36 de son projet d’articles sur la
responsabilité de l’Etat, la CDI a reconnu que «[l]es atteintes à de telles valeurs
environnementales … [étaient] sans doute … difficiles à évaluer»17. La présente affaire est une
démonstration éclatante des difficultés posées par le calcul de l’indemnité due à raison de
dommages environnementaux. Il ne pouvait être remédié aux activités d’abattage menées par le

        12
             Mémoire du Costa Rica (5 décembre 2011), par. 7.10.
        13
             CR 2015/14, p. 70 (Ugalde Álvarez).
        14
          Ahmadou Sadio Diallo (République de Guinée c. République démocratique du Congo), indemnisation, arrêt,
C.I.J. Recueil 2012 (I), p. 332, par. 14.
        15
           Certaines activités menées par le Nicaragua dans la région frontalière (Costa Rica c. Nicaragua) et
Construction d’une route au Costa Rica le long du fleuve San Juan (Nicaragua c. Costa Rica), arrêt,
C.I.J. Recueil 2015 (II), p. 740, par. 229, points 2) à 4).
        16
           Certaines activités menées par le Nicaragua dans la région frontalière (Costa Rica c. Nicaragua) et
Construction d’une route au Costa Rica le long du fleuve San Juan (Nicaragua c. Costa Rica), arrêt,
C.I.J. Recueil 2015 (II), p. 740, par. 229, point 5) a).
        17
         Projet d’articles sur la responsabilité de l’Etat pour fait internationalement illicite et commentaires y relatifs,
Annuaire de la Commission du droit international, 2001, vol. II, deuxième partie, p. 271, par. 15.

                                                            -4-

Nicaragua avant le creusement des caños en accordant simplement au Costa Rica une indemnité
correspondant au coût du bois sur pied perdu. Les arbres coupés produisaient également, par
photosynthèse, de l’oxygène qui était utilisé par un grand nombre d’organismes vivant dans la zone
touchée, y compris des êtres humains et divers animaux. Par leurs racines, ces arbres échangeaient
en outre des éléments avec le sol et les organismes qu’il contient, en particulier des bactéries
fixatrices d’azote. Il semble évident que la valeur pécuniaire de ces fonctions est difficile à chiffrer,
puisque nul ne sait de manière claire et certaine de combien de temps la forêt aura besoin pour
repousser et procurer à nouveau les services environnementaux perdus.


       11. En pareil cas, lorsque les éléments de preuve présentés à la Cour ne permettent pas
d’établir avec précision le montant de l’indemnité due à l’Etat lésé, la meilleure décision consiste
selon moi à allouer à celui-ci une indemnité forfaitaire calculée sur la base de considérations
d’équité. La Cour n’a pas clairement dit s’être inspirée de considérations d’équité pour parvenir au
chiffre fixé. Or une telle démarche aurait été conforme à son arrêt de 2012 en l’affaire Diallo, dans
lequel elle avait estimé «approprié d’accorder une indemnité qui sera[it] calculée sur la base de
considérations d’équité»18. Il convient également, ainsi que la Cour l’a déclaré dans le présent arrêt
(paragraphe 52), de ne pas se limiter à une méthode d’évaluation donnée.


      12. La Cour aurait pu expliciter davantage sa manière de calculer le montant de l’indemnité
due, et en particulier d’utiliser des considérations d’équité lorsque les preuves disponibles ne
permettent pas de chiffrer précisément le montant dû à l’Etat lésé. Si elle l’avait fait, elle se serait
conformée à sa jurisprudence existante en matière d’indemnisation et aurait fourni de plus amples
explications quant à la façon dont elle est parvenue au montant de l’indemnité qu’elle a allouée à
raison des dommages causés à l’environnement.


                             C. L’approche fondée sur le principe de précaution
                                  en droit international de l’environnement

       13. La cristallisation de l’approche de précaution en tant que règle coutumière de droit
international témoigne également de la prise de conscience croissante de la nécessité de protéger
l’environnement naturel. Cette approche a été formulée pour la première fois dans un instrument
international non contraignant, à savoir sous le principe 15 de la déclaration de Rio de 1992. Les
Etats l’ont cependant incorporée par la suite dans un nombre considérable de dispositions
conventionnelles contraignantes, comme le paragraphe 3 de l’article 3 de la convention-cadre des
Nations Unies sur les changements climatiques de 199219, l’alinéa a) du paragraphe 2 de l’article 2
de la convention pour la protection du milieu marin de l’Atlantique du Nord-Est (dite la
«convention OSPAR») de 199220 et l’article 6 de l’accord sur les stocks de poissons de 199521. Plus
récemment, des Etats se sont directement référés à la nécessité d’user de précautions dans la
résolution 66/288 du 27 juillet 2012, que l’Assemblée générale des Nations Unies a adoptée à
l’unanimité pour exprimer son adhésion à la déclaration de Rio+2022.




       18
          Ahmadou Sadio Diallo (République de Guinée c. République démocratique du Congo), indemnisation, arrêt,
C.I.J. Recueil 2012 (I), p. 337, par. 33.
       19
            Nations Unies, Recueil des traités (ci-après, «RTNU»), vol. 1771, p. 107.
       20
            RTNU, vol. 2354, p. 67.
       21
            RTNU, vol. 2167, p. 3.
       22
           Nations Unies, doc. A/RES/66/288, annexe intitulée «L’avenir que nous voulons» (11 septembre 2012),
par. 158 et 167.

                                                          -5-

       14. Des juridictions internationales ont elles aussi reconnu l’importance de l’approche de
précaution. Dans les années 1990, la Cour n’avait pas expressément invoqué, ni même mentionné,
cette approche dans ses décisions judiciaires sur des questions de droit environnemental23. Or, dans
son arrêt de 2010 en l’affaire relative à des Usines de pâte à papier sur le fleuve Uruguay
(Argentine c. Uruguay), elle a déclaré qu’«une approche de précaution … p[ouvait] se révéler
pertinente pour interpréter et appliquer les dispositions du statut [du fleuve Uruguay]»24. De même,
alors que le Tribunal international du droit de la mer (ci-après le «TIDM») ne s’était pas référé à
cette approche dans ses décisions antérieures (encore qu’il ait semblé y faire implicitement allusion
dans son raisonnement dans les affaires du Thon à nageoire bleue (Nouvelle-Zélande c. Japon ;
Australie c. Japon)25), la Chambre du TIDM pour le règlement des différends relatifs aux fonds
marins a, lorsqu’elle a rendu son avis consultatif de 2011, fait observer que «l’approche de
précaution a[vait] été incorporée dans un nombre croissant de traités et autres instruments
internationaux», ce qui avait «créé un mouvement qui tend[ait] à incorporer cette approche dans le
droit international coutumier»26.


       15. Cette cristallisation manifeste de l’approche de précaution en tant que règle coutumière
de droit international a été le fruit d’un processus rapide, qui n’a duré qu’une trentaine d’années. La
vitesse de cette évolution peut être considérée comme un gage de l’importance que la communauté
internationale des Etats attache à la protection de l’environnement. Partant, la Cour serait à mon
sens bien inspirée de faire plus clairement fond sur l’approche de précaution lorsqu’elle en viendra
à connaître à l’avenir de différends soulevant des questions relatives au droit international de
l’environnement.


            D. Octroi de dommages-intérêts punitifs ou exemplaires à raison de dommages
                                     causés à l’environnement

       16. Le droit international, en l’état, exclut l’octroi de dommages-intérêts punitifs ou
exemplaires. Dans son arrêt, la Cour a déclaré que «[l]’indemnisation ne doit … pas revêtir un
caractère punitif ou exemplaire» (par. 31). Si je conviens que le droit international ne prévoit
actuellement pas l’octroi de dommages-intérêts punitifs ou exemplaires, j’estime cependant que
d’autres considérations entrent en jeu, comme la question de savoir si, à la lumière des
circonstances de l’affaire, des dommages-intérêts à caractère punitif doivent être accordés afin de
dissuader avec suffisamment de force quiconque pourrait à l’avenir agir au mépris de
l’environnement.


       17. La préservation de l’environnement naturel est vitale pour la survie de l’humanité. Les
Etats ont reconnu la nécessité de préserver l’environnement en adhérant progressivement à
l’approche de précaution (voir ci-dessus). En outre, ils ont établi plusieurs instruments de droit
international qui traitent de questions relatives à la protection de l’environnement. A titre


       23
          Voir Demande d’examen de la situation au titre du paragraphe 63 de l’arrêt rendu par la Cour le
20 décembre 1974 dans l’affaire des Essais nucléaires (Nouvelle-Zélande c. France) (Nouvelle-Zélande c. France),
ordonnance du 22 septembre 1995, C.I.J. Recueil 1995, p. 290, par. 5 ; Projet Gabčíkovo-Nagymaros
(Hongrie/Slovaquie), arrêt, C.I.J. Recueil 1997, p. 41-42, par. 54.
       24
            Usines de pâte à papier sur le fleuve Uruguay (Argentine c. Uruguay), arrêt, C.I.J. Recueil 2010 (I), p. 71,
par. 164.
       25
         Thon à nageoire bleue (Nouvelle-Zélande c. Japon ; Australie c. Japon), mesures conservatoires, ordonnance
du 27 août 1999, TIDM Recueil 1999, p. 296, par. 73-80.
       26
           Responsabilités et obligations des Etats qui patronnent des personnes et des entités dans le cadre d’activités
menées dans la Zone, avis consultatif, 1er février 2011, TIDM Recueil 2011, p. 47, par. 135. Le TIDM en formation
plénière a mentionné l’approche de précaution dans son avis consultatif du 2 avril 2015 sur la Demande d’avis consultatif
soumise par la Commission sous-régionale des pêches, TIDM Recueil 2015, p. 59, par. 208.

                                                           -6-

d’exemple, la partie XII de la convention des Nations Unies sur le droit de la mer de 198227 est
entièrement consacrée à la protection du milieu marin. L’article XX de l’accord général sur les
tarifs douaniers et le commerce de 1947 (dit le «GATT»)28 prévoit, en ses alinéas b) et g), des
exceptions aux obligations énoncées dans l’accord pour les cas où certaines mesures de restriction
des échanges commerciaux seraient «b) nécessaires à la protection de la santé et de la vie des
personnes et des animaux ou à la préservation des végétaux» ou «g) se rapport[eraient] à la
conservation des ressources naturelles épuisables». L’article premier de la convention de 1977 sur
l’interdiction d’utiliser des techniques de modification de l’environnement à des fins militaires ou
toutes autres fins hostiles29 dispose que

       «[c]haque Etat partie … s’engage à ne pas utiliser à des fins militaires ou toutes autres
       fins hostiles des techniques de modification de l’environnement ayant des effets
       étendus, durables ou graves, en tant que moyens de causer des destructions, des
       dommages ou des préjudices à tout autre Etat partie».

En l’espèce, une occasion s’offrait à la Cour de faire progresser le droit de la responsabilité
internationale au-delà de ses limites traditionnelles en approfondissant la question des dommages-
intérêts punitifs ou exemplaires.


       18. Il est scientifiquement prouvé que les dommages causés à l’environnement ont sur les
êtres humains des effets néfastes qui ont une portée considérable et qui, bien souvent, ne peuvent
être quantifiés avec précision. Il est également établi sur le plan scientifique que l’humanité
connaîtra d’immenses souffrances si des dommages irrémédiables sont causés à l’environnement
naturel de la planète. La préservation et la protection du milieu naturel doivent être inscrites comme
une obligation cardinale dans le droit international du XXIe siècle. Je suis convaincu qu’une
situation extraordinaire appelle un remède tout aussi extraordinaire30. Or il me semble que, en
l’espèce, une telle situation était en jeu et que le droit de la responsabilité internationale doit
évoluer de manière à permettre l’octroi de dommages-intérêts punitifs ou exemplaires lorsqu’il est
avéré qu’un Etat a causé de graves dommages à l’environnement. L’importance que l’humanité
attache, ou devrait attacher, au bon état de l’environnement naturel justifie selon moi une évolution
progressive en ce sens.


       19. L’octroi de dommages-intérêts punitifs en pareilles circonstances aurait semblé conforme
à la pratique de certaines juridictions internes ayant rendu des décisions judiciaires dans des
affaires de préjudice environnemental. Par exemple, le droit indien prévoit l’octroi de
dommages-intérêts punitifs ou exemplaires «lorsque le comportement du défendeur est jugé à tel
point scandaleux qu’une sanction s’impose»31. Pareille démarche peut être suivie dans les affaires
de dommages environnementaux, dans lesquelles «la juridiction saisie peut également condamner
un pollueur à verser des dommages-intérêts exemplaires afin de dissuader d’autres personnes de
polluer de quelque manière que ce soit»32. En outre, l’existence d’une responsabilité absolue en cas
de dommages à l’environnement est bien établie en droit indien, conformément au «principe du



       27
            RTNU, vol. 1833, p. 3.
       28
            RTNU, vol. 1867, p. 187.
       29
            RTNU, vol. 1108, p. 153.
       30
           Samaj Parivartana Samudaya v. State of Karnataka (2013), Supreme Court of India Cases (SCC), vol. 8,
p. 154, par. 37 ; citée dans Samaj Parivartana Samudaya and Ors. v. State of Karnataka and Ors. (2017), SCC, vol. 5,
p. 434, par. 15.
       31
            Common Cause v. Union of India (1999), SCC, vol. 6, p. 667, par. 133-134.
       32
            M.C. Mehta v. Kamal Nath (2000), SCC, vol. 6, p. 213, par. 24.

                                                             -7-

pollueur-payeur»33. Selon les juridictions indiennes, ce principe relève de la notion de
«développement durable»34, ainsi que du droit international coutumier35. A mon sens, le principe
selon lequel les pollueurs doivent supporter le coût financier de leurs activités nuisibles à
l’environnement doit inclure l’octroi de dommages-intérêts punitifs. Le seul moyen de dissuader
les auteurs de dommages environnementaux de récidiver est de leur faire payer davantage qu’une
indemnité pour les dommages quantifiables.


       20. Selon la Cour suprême des Etats-Unis d’Amérique, la décision d’accorder des
dommages-intérêts punitifs tient notamment compte «du caractère répréhensible du comportement
du défendeur, de sa situation financière, de l’ampleur des dommages et de toute circonstance
atténuante»36. En tant qu’indemnités additionnelles à vocation répressive et dissuasive, les
dommages-intérêts punitifs pourraient également contribuer à empêcher ou à décourager les
activités qui portent atteinte à l’environnement et ont des conséquences catastrophiques37.


       21. Cela étant, en accordant des dommages-intérêts punitifs ou exemplaires, les juridictions
internationales ne doivent pas perdre de vue la nature des dommages environnementaux causés par
un Etat, ni leur ampleur. Si leur octroi peut être justifié par la nécessité pour l’humanité de vivre
dans un environnement sûr et sain, les dommages-intérêts punitifs ne doivent toutefois pas être
totalement disproportionnés par rapport au coût financier chiffrable des activités menées par un
Etat au détriment de l’environnement.

                                                                         (Signé)      Dalveer BHANDARI.


                                                       ___________




       33
          Vellore Citizens’ Welfare Forum v. Union of India (1996), SCC, vol. 5, p. 647, par. 12 ; Indian Council for
Enviro–Legal Action v. Union of India (2011), SCC, vol. 8, p. 161, par. 37.
       34
            Vellore Citizens’ Welfare Forum v. Union of India (1996), SCC, vol. 5, p. 647, par. 12.
       35
            Ibid., par. 15.
       36
            Exxon Shipping Co. et al. v. Baker et al. (2008), United States Reports, vol. 554, p. 481.
       37
            Ibid.

